Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on January 7, 2022 amends claims 1 and 8 and adds new claims 13-14.  Claims 1-14 are pending.

Response to Arguments
With respect to the objections to claims 5-6, the Applicant’s remarks/arguments, stated that: “Claims 5 and 6 have been amended to correct these informalities and, thus, the objection to claims 5 and 6 has been overcome.”  However, the Listing of the Claims does not reflect Applicant’s described corrections, so it appears that Applicant may have inadvertently submitted the original claims.  Examiner expects the Applicant to address the claim objections to claims 5-6 by way of properly amending claims 5-6 in the next response.
Applicant’s amendment to each of claims 1 and 8 necessitates a new ground of rejection.  Applicant, in his remarks to the rejections under 35 U.S.C. 102, alleges that Honda, fails to teach or suggest “sensing forward road conditions of a forward road surface of the road forwardly adjacent to the vehicle in a direction of vehicle travel 
Even if the specification were to provide support for the newly added limitation, which it doesn’t, the Examiner maintains that Honda at [0021] and at [0046], for example, discloses use of control sensing units 41 to 43 such as cameras and radars to determine whether the traffic lane is a dried road surface or a wet road surface.  Examiner notes that the control sensing units are positioned (see Honda, at elements 41, 42, and 43 of Fig. 1) to sense forward and adjacent road conditions without sensing a vehicle (or having to sense a vehicle).  Per Honda, at [0046], the use of cameras, radars, or received weather information may be used by the automated driving controller 112 to determine the road surface condition in the forward or adjacent lane roads.  While the Examiner is not persuaded by the Applicant’s remarks with respect to the rejection under 35 U.S.C. 102, the Examiner has provided another reference, Shashua, and has rejected the claims under 35 U.S.C. 103.


Claim Objections
Claims 5-6 are objected to because of the following informalities:
In claim 5, the words “sensing at least one of a presence, an area of road surface coverage, and a depth of road surface coverage of at least one of ice, snow, and water upon the forward road surface” should be rewritten as “sensing at least one of 
In claim 6, the words “sensing at least one of a presence, an area of road surface coverage, and a depth of road surface coverage of at least one of ice, snow, and water upon the adjacent-lane road surface” should be rewritten as” sensing at least one of 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  Each of these claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Applicant is requested to provide evidence from the specification to support any amended claim.  Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation: “without sensing a vehicle” as recited in the first and second clauses of each of claims 1 and 8.

Dependent claims 9-12 fail to resolve the deficiencies of independent claim 8.  As a consequence, they are also rejected under 35 U.S.C. 112(a), first paragraph for the same reasons stated above.
Each of claims 13-14 recites “and the lateral position on the road of the vehicle is automatically adjusted to follow the clear track.”  Applicant is requested to provide evidence from the specification to support any amended claim.  Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation: “and the lateral position on the road of the vehicle is automatically adjusted to follow the clear track” as recited in each of claims 13-14.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 1, at the first and second clauses, it is unclear what “a vehicle” is referring to in the limitation, “without sensing a vehicle”, since the preamble of claim 1 already recites “a vehicle”.  Regarding claim 8, at the first clause, it is unclear what the first instance of “the vehicle” is referring to since there is no mention of “a vehicle” that precedes this.  Furthermore, it is unclear what the second instance of “a vehicle” is referring to when the first instance recites “the vehicle”.  There are antecedent basis issues which require corrections.
Regarding claim 8, at the first clause, it is unclear what the first instance of “the vehicle” is referring to since there is no mention of “a vehicle” that precedes this.  Furthermore, it is unclear what the second instance of “a vehicle” in the first clause is referring to when the first instance recites “the vehicle”.  It is further unclear what the third instance of “a vehicle” is referring to in the second clause.  There are antecedent basis issues which require corrections.
Dependent claims 2-7 and 13-14 fail to resolve the deficiencies of independent claim 1.  As a consequence, they are also rejected under 35 U.S.C. 112(b), second paragraph for the same reasons stated above.

Regarding each of claims 13-14, it is unclear what is meant by “and the lateral position on the road of the vehicle is automatically adjusted to follow the clear track”.  Examiner does not see how a lateral position on the road can be automatically adjusted to follow a clear track.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (US 2019/0092326) in view of Shashua et al. (US 2019/0384294).
Regarding independent claim 8, Honda teaches a driver assist system, (see Honda at [0016] in conjunction with Fig. 1 which discloses a vehicle control apparatus of the present invention) the system comprising a forward road sensor operative to sense forward road conditions of a forward road surface of the road forwardly adjacent to the vehicle in a direction of vehicle travel without sensing a vehicle and responsively generate a forward road signal; (see Honda at [0006] in conjunction with Fig. 1 which discloses a road surface condition detecting unit; see Honda at [0021] which discloses control sensing units 41 to 43 for detecting the surrounding conditions of the vehicle and perform information processing on the detecting results; Examiner notes that the surrounding conditions of the vehicle may include the situation where there no vehicles 
an adjacent-lane sensor operative to sense adjacent-lane road conditions of an adjacent-lane road surface of the road lateral to the forward road surface and in the direction of vehicle travel without sensing a vehicle and responsively generate an adjacent-lane road signal; (see Honda at Fig. 1 illustratively disclosing the various control sensing units 41 to 43; also, see Honda at [0021] which discloses control sensing units 41 to 43 for detecting the surrounding conditions of the vehicle and perform information processing on the detecting results; Examiner notes that the surrounding conditions of the vehicle may include the situation where there no vehicles are sensed.  Examiner maps one of the detecting results to the adjacent-lane road signal)
a controller operative to receive the forward road signal and the adjacent-lane road signal and responsively determine a recommended amelioration action; (see Honda at [0032] which discloses a control unit 2 that includes an automated driving 
and at least one of an operator communication device for communicating the recommended amelioration action to an operator of the vehicle, and a vehicle control system for adjusting at least one of a speed of the vehicle and a lateral position on the road of the vehicle responsive to the recommended amelioration action. (see Honda at [0032] which discloses that the control unit 2 includes an automated driving controller 112 for implementing automated driving by controlling, for example, the brakes, steering wheel, and driving power in accordance with the conditions; see Honda at [0035] which discloses that the action plan decision unit 1121 decides actions such as traveling, steering, and braking; see Honda at [0037] which discloses that the control unit 2 as the central unit of the automated driving system implements automated driving by controlling each device of the vehicle 1 based on, for example, the external environment information obtained by the sensors or communication.  Furthermore, see 
Honda does not expressly disclose sensing forward road conditions without sensing a vehicle, which in a related art, Shashua teaches (see Shashua at [0852 – 0854] which discloses identifying a portion of a road and determining the probable location for the road edges, such as by way of identifying tire tracks in the snow, to cause a vehicle 200 to navigate between the determined edges of the road and navigate by at least partially following tire tracks in the snow.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to sense forward road conditions without sensing a vehicle, as taught by Shashua.  
One would have been motivated to make such a modification to allow a user to allow a vehicle to navigate on a road with snow covering at least some lane markings and road edges, as suggested by Shashua at [0847].  


Regarding claim 2, the modified Honda teaches the method of claim 1, including: sensing at least one ambient weather condition; responsive to the sensed at least one ambient weather condition, generating an ambient weather signal; (see Honda at [0046] which discloses the use of cameras and/or radars to determine weather information; see Honda at Fig. 2 which discloses signals being generated by the camera 41 and radar 43 for transmission to the control unit 2 comprising the automated driving controller 112.)
and wherein receiving the forward road signal and the adjacent-lane road signal and responsively determining a recommended amelioration action includes receiving the ambient weather signal and responsively determining, in conjunction with the forward road signal and the adjacent-lane road signal, the recommended amelioration action (see Honda at [0043] which discloses that periods of execution of the process executed by the driving controller can be switched in accordance with the ambient temperature or the like.  In this case, when the ambient temperature becomes, for example, 0° C. or lower, the execution frequency can be made higher than that in a case in which the ambient temperature is higher than 0° C. This is so because the possibility 
Claim 9 is directed towards a driver assist system that performs the method of claim 2.  The cited portions of Honda used in the rejection of claim 2 teach the driver assist system recited in claim 9.  Therefore, claim 9 is rejected under the same rationale used in the rejection of claim 2.

Regarding claim 3, the modified Honda teaches the method of claim 1, wherein the recommended amelioration action is at least one of reducing a motive power output of an engine of the vehicle, actuating a braking system of the vehicle, steering the vehicle laterally within a lane of the road in which the vehicle is already traveling, and steering the vehicle laterally into an adjacent-lane of the road (see Honda at [0032] which discloses that the control unit 2 includes an automated driving controller 
Claim 10 is directed towards a driver assist system that performs the method of claim 3.  The cited portions of Honda used in the rejection of claim 3 teach the driver assist system recited in claim 10.  Therefore, claim 10 is rejected under the same rationale used in the rejection of claim 3.

Regarding claim 4, the modified Honda teaches the method of claim 1, wherein communicating the recommended amelioration action to an operator of the vehicle includes operating at least one of a visual, audible, haptic, and tactile indicator corresponding to the recommended amelioration action (see Honda at [0027] which discloses that a voice output apparatus 91 notifies the driver of information by voices and that a display apparatus 92 notifies the driver of information by displaying images.  Honda further discloses that information can also be notified by combining some of voices, display, vibrations, and light.  Furthermore, a combination or notification mode can be changed in accordance with the level (for example, the urgency) of information to be notified.  Also, see Honda at [0045] which discloses that a driver may be alerted to cause the driver to change lanes when a lane change is recommended.)
Claim 11 is directed towards a driver assist system that performs the method of claim 4.  The cited portions of Honda used in the rejection of claim 4 teach the driver 

Regarding claim 5, the modified Honda teaches the method of claim 1, wherein sensing forward road conditions of a forward road surface of the road forwardly adjacent to the vehicle in a direction of vehicle travel includes sensing at least one of an area of road surface coverage, and a depth of road surface coverage of at least one of ice, snow, and water upon the forward road surface (see Honda at Fig. 1 which illustratively discloses various control sensing units 41-43; see Honda at [0041] which discloses detection of a low-μ road surface such as snow; further see Honda at [0046] which discloses that whether the traffic lane is a dried road surface or wet road surface can be determined based on, for example, the captured images of the cameras 41, the determination of rain by the radars 43, or received weather information.)
Regarding claim 6, the modified Honda teaches the method of claim 1, wherein sensing adjacent-lane road conditions of an adjacent-lane road surface of the road lateral to the forward road surface and in the direction of vehicle travel includes sensing at least one of an area of road surface coverage, and a depth of road surface coverage of at least one of ice, snow, and water upon the adjacent-lane road surface (see Honda at Fig. 1 which illustratively discloses various control sensing units 41-43 which include cameras, LIDAR, and radar; see Honda at [0041] which discloses detection 
Regarding claim 7, the modified Honda teaches the method of claim 1, wherein the adjacent-lane road surface is a first adjacent-lane road surface located in a first lateral direction relative to the forward road surface, the method including: sensing second adjacent-lane road conditions of a second adjacent-lane road surface of the road lateral to the forward road surface, located in a second lateral direction, opposite the first lateral direction, to the forward road surface and in the direction of vehicle travel; responsive to the sensed second adjacent-lane road conditions, generating a second adjacent-lane road signal; and receiving the forward road signal and the first and second adjacent-lane road signals and responsively determining a recommended amelioration action (see Honda at [0021] which discloses control sensing units 41 to 43 for detecting the surrounding conditions of the vehicle and subsequently perform information processing on the detecting results; see Honda at [0023] which discloses 
Claim 12 is directed towards a driver assist system that performs the method of claim 7.  The cited portions of Honda used in the rejection of claim 7 teach the driver assist system recited in claim 12.  Therefore, claim 12 is rejected under the same rationale used in the rejection of claim 7.
Regarding claim 13, the modified Honda teaches the method of claim 1 wherein the sensed forward road conditions comprises a clear track within an otherwise snowy lane and the lateral position on the road of the vehicle is automatically adjusted to follow the clear track (see Shashua at [0852 – 0854] which discloses identifying a portion of a road and determining the probable location for the road edges, such as by way of identifying tire tracks in the snow, to cause a vehicle 200 to navigate between the determined edges of the road and navigate by at least partially following tire tracks in the snow.)
Regarding claim 14, the modified Honda teaches the method of claim 1, wherein the sensed adjacent-lane road conditions comprises a clear track within an otherwise snowy lane and the lateral position on the road of the vehicle is automatically adjusted to follow the clear track (see Shashua, at [0852 – 0854] which discloses identifying a portion of a road and determining the probable location for the road edges, such as by way of identifying tire tracks in the snow, to cause a vehicle 200 to navigate between the determined edges of the road and navigate by at least partially following tire tracks in the snow; also see Shashua, at [0855], which discloses that navigational responses may include a lane shift and that the processing unit 110 may cause a vehicle 200 to brake while at the same time moving laterally, for example, simultaneously transmitting control signals to braking system 230 and steering system 240.)



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661